Citation Nr: 1208276	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-15 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected irritable bowel syndrome (IBS), claimed as colitis.

2.  Entitlement to an initial compensable rating for service-connected hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1968 to October 1968 and from July 1969 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, which granted service connection for IBS, described as colitis, and assigned a 10 percent rating, and granted service connection for hemorrhoids, and assigned a noncompensable rating.  The appellant appealed the initial ratings assigned for these two disabilities to the Board, and the case was referred to the Board for appellate review.  

A Travel Board hearing was held on November 2, 2011, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.


FINDINGS OF FACT

1.  The Veteran's IBS is manifested by diarrhea alternating with normal bowel movements, which come at unpredictable and frequent intervals; there is no evidence of near constant abdominal distress. 

2.  The Veteran's service-connected hemorrhoids are not large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for IBS have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.321, 4.1, 4.3, 4.7, 4.114 , Diagnostic Code 7319 (2011). 

2.  The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.321, 4.1, 4.3, 4.7, 4.114 , Diagnostic Code 7336 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In addition, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice that was provided before service connection for hypertension was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

In this case, the Veteran is challenging the initial disability ratings assigned following the grant of service connection for IBS and hemorrhoids.  As noted above, in Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied. 

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issues on appeal is in the claims file including service treatment records, private treatment records, VA examination reports, and lay statements.  The Veteran has had the opportunity to present evidence and argument both in written form and at the Travel Board hearing in support of his claims, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  In addition, the Veteran was afforded a VA examination with respect to his claims for increased initial ratings for IBS and hemorrhoids.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2007, May 2008, and August 2011 VA examination reports are adequate.  The August 2011 examination report reflects that the examiner reviewed the claims file, and all examination reports reflect that the examiner conducted a thorough examination to the extent authorized by the Veteran, and provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

	I.  IBS

The Veteran's IBS is rated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under Diagnostic Code 7319, irritable colon syndrome (spastic colitis, mucous colitis, etc.) warrants a 30 percent (severe) where there is diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 10 percent (moderate) rating is warranted where there are frequent episodes of bowel disturbance with abdominal distress.  Where symptoms are mild, with disturbances of bowel function with occasional episodes of abdominal distress, a noncompensable rating is appropriate.  38 C.F.R. § 4.114 , Diagnostic Code 7319.

Having carefully reviewed all procurable and assembled data, the Board finds that the preponderance of the evidence is against an rating in excess of 10 percent for IBS.  Neither the lay nor medical evidence shows symptomatology that more nearly reflects the criteria for the next higher disability rating under Diagnostic Code 7319.  

A September 2002 letter from a private physician notes that the Veteran is being treated for chronic colitis, IBS, depression, and gastroesophageal reflux disease.  He has chronic pain and discomfort dating back to his military career.  

An April 2003 letter from a private physician notes that the Veteran has rectal bleeding from hemorrhoids and colitis.  He currently takes medication.

A July 2003 letter from a private physician notes that the Veteran presented with abdominal pains, chronic abdominal distension, abdominal cramping, diarrhea, and hemorrhoids.  He continues to have abdominal cramping, abdominal pain, intermittent diarrhea, and rectal bleeding.  Examination revealed distended hyperactive bowel sounds with tenderness in all quadrants.  There was predominantly left and right lower quadrant abdominal pain.  The impression was chronic colitis, diverticular disease, hemorrhoids, intermittent rectal bleeding, IBS, chronic gastritis, and gastroesophageal disease.  He was also noted to have episodic nausea, intermittent diarrhea, weight loss, muscle spasm of the abdominal wall, and upper abdominal pains with reflux.  It was further noted that the Veteran has abdominal pains that wake him up at night.  

A lay statement received in August 2003 indicates that the Veteran has diarrhea at unpredictable times causing great distress.  He also has frequent bleeding and has to be careful to eat the right food.  His stomach is also noticeably bloated.  

An August 2007 VA examination report notes that the Veteran indicated that he has had ongoing frequent (from two to four) bowel movements daily that are loose to formed.  There is no constipation.  He complained of cramps, occasional mucous, and slight bleeding one to two times a month.  His weight and appetite have been stable.  He has never had an operation and uses over-the-counter medication for his hemorrhoids.  Physical examination of the abdomen was normal.  Rectal examination revealed a large external hemorrhoid at six o'clock, approximately one centimeter in length.  It was non-friable and benign.  Studies for IBS are negative.  The examiner opined that the bleeding is more than likely from the hemorrhoids.  There was no evaluation for internal hemorrhoids.  

An August 2007 private treatment record notes that the Veteran was seen for history of colitis and intermittent diarrhea without rectal bleeding.  Physical examination revealed normal abdomen.  The impression was chronic diarrhea and history of colitis.  A colonoscopy was scheduled.

A September 2007 private treatment record notes that the Veteran underwent a colonoscopy for chronic diarrhea and screening for polyps.  No mass lesions were found.  Nonspecific erythema and edema of the rectum were found.  

A May 2008 VA examination report notes that the Veteran increases his fiber intake and avoids fatty foods.  He has two to five loose bowel movements a day.  He is rarely constipated.  He has frequent cramping.  He takes no medications.  On occasion his stools have mucus and he will have fecal leakage.  His weight has remained relatively stable.  Examination of the abdomen is benign.  Examination further revealed a benign, non-friable hemorrhoid at six o'clock.  It was one cm in length, and similar to the previous examination.  The Veteran complained of pain, burning, and itching associated with his hemorrhoids.  Rarely there will be bleeding.  He has never had operative intervention and he uses no medication for his hemorrhoids.  The diagnoses were IBS and benign external hemorrhoid.

An August 2011 private treatment record notes that the Veteran has a healthy diet and that he does not use alcohol or tobacco.  However,  he still suffers from irritable bowel syndrome.  He has cramping and bowel movements, which can be unpredictable and urgent at times.  

An August 2011 VA examination report notes that the Veteran has had symptoms of normal bowel movements alternating with diarrhea since discharge.  Shortly after discharge, he was found to have mucous colitis and hemorrhoids.  He currently complained of symptoms of diarrhea alternating with normal bowel movements.  He gets diarrhea almost every other day.  He has at least three to four loose stools with occasional mucus in the stool.  He has also noticed occasional trace amounts of blood in his stools.  He denied fecal leakage or loss of sphincter control.  He denied history of gross rectal bleeding and he denied ever having had a hemorrhoidectomy.  His gastrointestinal symptoms usually flare up when he is under psychological stress.  He also tries to avoid fatty foods.  He currently receives no treatment for his gastrointestinal condition.  Examination revealed that he did not appear malnourished.  There was no evidence of anemia and there was no pallor.  Examination of the abdomen was benign.  Bowel sounds were normal.  Rectal and anus examination revealed no evidence of fecal leakage.  There was no evidence of active bleeding.  There were no fissures.  A small hemorrhoid at the six o'clock position was noted.  The Veteran declined a rectal examination.  The Veteran is currently unemployed; however, the examiner noted that the Veteran's gastrointestinal symptoms would have no effect on his occupation, which was previously at the water department and as a library page.  The Veteran's activities of daily living are also not affected by his gastrointestinal condition.  The diagnoses were mild IBS and mild external hemorrhoids.  

The Veteran submitted several lay statements from individuals who know him.  The letters state that he frequently has to go to the bathroom.

At the hearing the Veteran indicated that he has symptoms of diarrhea every other day, with occasional mucus in his stool and traces of blood.  He has bowel movements unpredictably and frequently.  He also stated that in 2002 his hemorrhoids were diagnosed as large and thrombotic.

The Veteran has claimed that he has diarrhea every other day, alternating with normal bowel movements.  He has not specifically complained of more or less constant abdominal distress; however, as noted above, he has described frequently and unpredictably needing use the bathroom, and a lay statement indicates that this causes him great distress.  He repeatedly denied constipation at the VA examinations.  In sum, he has frequent loose stools and diarrhea, but he does not have alternating diarrhea and constipation, nor does he have near constant abdominal distress.  The Board notes that the August 2011 VA examination report indicated that the IBS is mild.  Importantly, the 10 percent rating is based upon moderate symptoms.  Moreover, the Veteran has never been found to be in distress at any physical examination.  Therefore, although there is diarrhea, and there is distress from frequent and unpredictable trips to the bathroom, there is no evidence of more or less constant abdominal distress.  As such, a higher 30 percent rating is not warranted under Diagnostic Code 7319.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319.

The Board has also considered whether a higher evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  It is noted that one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

However, a higher rating is not warranted under another diagnostic code.  In this regard, a higher rating is not supported under Diagnostic Code 7332 as there is no evidence of impairment of sphincter control whatsoever.  Importantly, extensive leakage and fairly frequent involuntary bowel movements have not been shown.  Although the Veteran has indicated that he has unpredictable bowel movements quite frequently, he has never had fecal leakage or loss of sphincter control.  Therefore, there are no involuntary bowel movements.  Consequently, a higher rating is not supported under Diagnostic Code 7332.

Additionally, the Board finds that a higher rating is not warranted under either Diagnostic Code 7333 or 7334.  With regard to Diagnostic Code 7333, there is no evidence of stricture of the rectum or anus, and moderate reduction of lumen or moderate constant leakage is not shown.  Instead, reduction of lumen has never been noted and none of the evidence reflects any findings or complaints of leakage whatsoever.  With respect to Diagnostic Code 7334, the evidence shows no findings for rectal prolapse.  Therefore, a rating greater than 10 percent is not warranted under these provisions.  38 C.F.R. § 4.114 , Diagnostic Codes 7333, 7334.

The private medical evidence does show a diagnosis of colitis.  However, a higher rating is not warranted under Diagnostic Code 7323.  A higher 30 percent rating is warranted for moderately severe colitis, with frequent exacerbations.  The evidence does not show that the Veteran's gastrointestinal symptoms are any more than mild in severity.  The Veteran has been found to have lower quadrant tenderness, diarrhea, frequent and unpredictable bowel movements, and loose stools.  However, his disability has never been characterized as moderately severe with frequent exacerbations.  He has stated that he must eat the right foods and avoid certain foods.  However, his weight and appetite have been stable.  There is now showing of anemia or malnutrition, and the overall disability picture has been specifically described as mild.  Therefore, a higher 30 percent rating is not warranted for colitis under Diagnostic Code 7323.  

The July 2003 private treatment letter reflects a diagnosis of chronic gastritis.  As such, the Board will consider whether a higher rating is warranted under Diagnostic Code 7307, gastritis, hypertophic (identified by gastroscope).  Under this code, a higher, 30 percent rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas and symptoms.  While there is a letter from a private physician noting a diagnosis of chronic gastritis, there is no evidence that such diagnosis was identified by gastroscope.  However, more importantly, the evidence does not reflect the presence of any eroded or ulcerated areas.  As such, a higher 30 percent rating is not warranted under this diagnostic code.

Additionally, the July 2003 private treatment letter notes a diagnosis of diverticular disease.  Under Diagnostic Code 7327, diverticulitis is to be rated for irritable colon syndrome, peritoneal adhesions, or colitis, ulcerative, depending on the predominant disability.  The diagnostic codes for rating irritable colon syndrome and colitis have been discussed above and the Veteran is not diagnosed with peritoneal adhesions.  Therefore, a higher rating is not warranted under Diagnostic Code 7327. 

The Board has considered whether the Veteran could receive a higher rating under any other diagnostic code but has found none.  In this regard, the Veteran is not diagnosed with any other disability which would warrant a higher rating under any other particular diagnostic code for rating disabilities of the digestive system  

The Board has considered the appellant's statements and sworn testimony.  The Board accepts that the appellant is competent to report his symptoms and the severity thereof.  See Layno, 6 Vet. App. 465 (1994).  However, none of the Veteran's statements regarding the symptoms he experiences would result in a higher rating for his service-connected IBS.  

In view of the above, the weight of the evidence is against the claim for an increased initial rating for IBS.  Also, the Board finds that a staged rating is not warranted because the record shows no distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. 119 (1999).

Accordingly, the claim is denied.  Absent a relative balance of the evidence for and against the claim, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	II.  Hemorrhoids

The Veteran is currently assigned a noncompensable evaluation for his hemorrhoids pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under that Diagnostic Code, a noncompensable evaluation is for assignment for mild or moderate external or internal hemorrhoids.  A 10 percent evaluation is for assignment for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is warranted for internal or external hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for hemorrhoids.  The medical evidence of record does not show that the Veteran has any internal hemorrhoids whatsoever, or that he has any external hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  In this regard, all of the VA examinations note that the Veteran has a small hemorrhoid at the six o'clock position.  The hemorrhoid has not been thrombosed at any time.  Nor has the hemorrhoid been described as having excessive redundant tissue.  Instead, the August 2011 VA examiner opined that the Veteran's hemorrhoids were mild.  The examiner further opined that it would not have any effect on the Veteran's occupation or activities of daily living.  Although the Veteran has declined rectal examination, the 2007 colonoscopy revealed no internal hemorrhoids.  Importantly, there is no indication in the record that the Veteran is anemic as a result of his hemorrhoids. 

The Board acknowledges the Veteran's statements that his hemorrhoids are sore, painful, itchy, and result in some bleeding.  The Board also recognizes that the Veteran testified at the November 2011 Travel Board hearing that in 2002 his hemorrhoids were described as large and thrombotic.  However, there are no records from any physician indicating that his hemorrhoids are large, thrombotic, irreducible, or that there is persistent bleeding due to hemorrhoids.  The only 2002 medical record in the claims file (a September 2002 letter from a private physician) does not describe the presence of any hemorrhoids at all.  Further, reports of pain, soreness, itching, and documented reports of mild bleeding are commensurate with mild or moderate hemorrhoids.  38 C.F.R. § 4.7, 4.114, Diagnostic Code 7336, 7337.  As such, an initial compensable rating is not warranted for the Veteran's service-connected hemorrhoids.

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating at any point during the instant appeal, no staged ratings are appropriate.  As such, entitlement to a compensable rating for service-connected hemorrhoids is not supported by the evidence of record.  See Fenderson, 12 Vet. App. 119 (1999).

Accordingly, the claim is denied.  Absent a relative balance of the evidence for and against the claim, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


EXTRASCHEDULAR CONSIDERATION

In reaching the above decisions, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that either the Veteran's IBS or his hemorrhoids is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).
	
The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for either service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings for the disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for both disabilities.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for either disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected IBS and his hemorrhoids under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met . Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his IBS or his hemorrhoids renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

An initial rating in excess of 10 percent for IBS is denied.

An initial compensable rating for hemorrhoids is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


